O R D E R
                            No. 98-11343
                                - 1 -

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-41426
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MURRICE OWEN MEGGIE,

                                    Defendant-Appellant.

                       ---------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. C-98-CR-211-1
                       ---------------------
                           March 13, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Murrice Owen Meggie has filed a

motion to withdraw and a brief pursuant to Anders v. California,

386 U.S. 738 (1967).   Meggie was sent a copy of counsel’s motion

and brief, and he has filed a pro se response.   Our review of the

briefs filed by counsel and Meggie and of the record discloses no

nonfrivolous point for appeal.   Accordingly, the motion for leave

to withdraw is GRANTED, counsel is excused from further

responsibilities, and the APPEAL IS DISMISSED.   See 5TH CIR. R.

42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.